DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nakamura (US Pub No. 2019/0233226 A1). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US Pub No. 2019/0127163 A1).
Regarding Claim 1, Sakamoto et al. discloses
a paper storage (121, Fig. 9) to store sheets of paper; 
an air blowing unit (comprising 133, 131, 129) disposed on each of both sides of the paper storage in a second direction (RT/LT in Fig. 9) orthogonal to a first direction (TD in Fig. 10) corresponding to a paper conveyance direction, wherein the air blowing unit blows air to a side end of each of the sheets of paper in the paper storage to float one or some of the sheets of paper in the paper storage ([0147], [0149], Fig. 9); and 
a paper conveyance unit (112) disposed above the paper storage, wherein the paper conveyance unit holds, by suction, an uppermost sheet of paper among the floated sheets of paper, and conveys the uppermost sheet of paper ([0143]), wherein 
an air blowing position of the air blowing unit is changeable in the first direction (air flow through 129b is turned on/off via 131d, thereby changing an air blowing position between that of 129a only and 129a+129b together, see [0151]) according to information about the sheets of paper (see [0049], [0186], where sheet type information is inputted, wherein “according to” is broad and does not require any specific 
Regarding Claim 6, Sakamoto et al. discloses a user is able to manually adjust the air blowing position (per [0081], 35/135 may be manually adjusted and per [0146], 135 may be provided as separate members for 129a and 129b, therefore the portion over 129b may be manually adjusted).
Regarding Claim 10, Sakamoto et al. discloses an image forming apparatus (101) comprising the paper feed mechanism (102).

	Claim(s) 1, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuda et al. (US Pub No. 2013/0087967 A1).
	Regarding Claim 1, Fuda et al. discloses 
	a paper storage (23) to store sheets of paper; 
an air blowing unit (comprising 27) disposed on each of both sides of the paper storage in a second direction (from 24 to opposing 24 in Fig. 3) orthogonal to a first direction corresponding to a paper conveyance direction (“A”, Fig. 3), wherein the air blowing unit blows air to a side end of each of the sheets of paper in the paper storage to float one or some of the sheets of paper in the paper storage (lower adherence, separate sheets per [0048]); and 
a paper conveyance unit (feeding unit/air pick-up mechanism that vacuums and conveys a top sheet, [0049]) disposed above the paper storage, wherein the paper conveyance unit holds, by suction, an uppermost sheet of paper among the floated sheets of paper, and conveys the uppermost sheet of paper, wherein 

Regarding Claim 7, Fuda et al. discloses 
a plurality of pairs of the air blowing units (i.e. the two 28’s on left side of Fig. 11 and two 28’s on right side of Fig. 11, each constituting a pair) are provided to extend in the first direction, and air blowing positions of at least one pair of the air blowing units are changeable in the first direction (the rotation of 28 includes a component of motion in the first direction at least of the nozzle tip, see Fig. 11 to Fig. 12).
Regarding Claim 8, Fuda et al. discloses 
two pairs of the air blowing units (i.e. the two 28’s on left side of Fig. 11 and two 28’s on right side of Fig. 11, each constituting a pair) are provided to extend in the first direction, and a position of the air blowing unit located downstream in the paper conveyance direction is changeable (the rotation of 28 includes a component of motion in the first direction at least of the nozzle tip, see Fig. 11 to Fig. 12, in this case both upstream and downstream are changeable).
Regarding Claim 10, Fuda et al. discloses an image forming apparatus (2) comprising the paper feed mechanism (comprising 22, feeding unit of [0049]).


1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (US Pub No. 2012/0098185 A1).
Regarding Claim 1, Omori discloses 
a paper storage (31) to store sheets of paper; 
an air blowing unit (comprising 41C/42C) disposed on each of both sides of the paper storage in a second direction (Y, Fig. 4) orthogonal to a first direction (X, Fig. 4) corresponding to a paper conveyance direction, wherein the air blowing unit blows air to a side end of each of the sheets of paper in the paper storage to float one or some of the sheets of paper in the paper storage ([0059]); and 
a paper conveyance unit (60) disposed above the paper storage, wherein the paper conveyance unit holds, by suction, an uppermost sheet of paper among the floated sheets of paper, and conveys the uppermost sheet of paper ([0047], Fig. 3), wherein 
an air blowing position of the air blowing unit is changeable in the first direction (by opening/closing of shutters 41A, 41B, 42A, 42B, the position is changeable in the first direction when the upstream or downstream pair is turned on or off) according to information about the sheets of paper (“according to” is broad, requiring no specific correlation whereby sheet information is determined and shutters are controlled per [0079], also see [0010] for setting of operation display section involving envelope feeding or not/sheet type, Claim 5).
Regarding Claim 3, Omori discloses
a plurality of the air blowing units (comprising 41C/42C) are provided, and 
each of the air blowing units includes 

a plurality of air outlets (41A/41B, 42A/42B) disposed side by side in the first direction, 
a plurality of air flow paths (i.e. from 41C to 41A/41B in Fig. 3) that each connect a corresponding one of the air outlets (41A/41B) to an air blowing port (i.e. duct extending from 41C) of the air blowing source (41C), and 
a blowing-air switching unit (shutters 41D/41E, 42D/42E) that switches each of the air flow paths to be opened and closed.
	Regarding Claim 10, Omori discloses an image forming apparatus (“A”, Fig. 1) comprising the paper feed mechanism (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuda et al. (US Pub No. 2013/0087967 A1) in view of Boyatt, III et al. (US Patent No. 9,575,453 B1).
Regarding Claims 4 and 5, Fuda et al. discloses adjusting air blowing position based on sheet type ([0007]-[0011], [0062]) but does not disclose a detection unit or a control unit explicitly.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fuda et al. by including the detection unit and control unit as disclosed by Boyatt, III et al, for the purpose of optimizing bubble depth. It is noted that by the resulting modification the device adjusts air blowing position according to a detection result (“according to” is broad and requires no specific correlation, wherein the device is able to detect sheet type and adjust blowing position).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US Pub No. 2012/0098185 A1) in view of Boyatt, III et al. (US Patent No. 9,575,453 B1).
Regarding Claims 4 and 5, Omori discloses adjusting air blowing position based on sheet type ([0010], [0079], Claim 5) and a control unit (Fig. 8) but does not disclose a detection unit.
Boyatt, III et al. discloses a detection unit (207) that detects sheet type (lines 50-55 of Column 9) for the purpose of optimizing bubble depth.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Omori by including the detection unit as disclosed by Boyatt, III et al, for the purpose of optimizing bubble depth. It is noted that by the resulting modification the device may alternatively adjust air blowing position according to a detection result rather than inputted information (“according to” is broad and .

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a lateral-side regulation unit having an air blowing unit located within and being movable in a paper conveyance direction (Claim 2) or an air blowing unit that is moved in a paper conveyance direction by a slide rail and gear set (Claim 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US Pub No. 2018/0327202) discloses air blowing unit 54 whose position can be adjusted by rotation.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 21, 2022